DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5, 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "a fifth step of detecting an end of the intravenous drip injection, the second step including extracting the body fluid from the dosing recipient at fixed timing after detecting the end of the intravenous drip injection" renders the claim indefinite because it is unclear. Claim 1 recites four steps wherein the second step can only be performed after the first step is performed, the third step can only be performed after the second step is performed, and the fourth step can only be performed after the third step is performed. Therefore, the steps of claim 1 are in order as they are recited as “first”, “second”, “third” and “fourth”. Claim 5 depends on claim 1 wherein claim 5 recites “a fifth step of detecting an end of the intravenous drip injection”. The phrase “fifth step” shows that this step can only performed after the fourth step is performed. However, claim 5 also recites “the second step including 
Regarding claim 14, the phrase “The apparatus for performing the intravenous drip injection according to claim 1” renders the claim indefinite because it is unclear. Claim 1 recites “a method of performing an intravenous drip injection”, not an apparatus while claim 10 recites “an apparatus for performing an intravenous drip injection”. For the purpose of compact prosecution, Examiner interpreted claim 14 to depend on claim 10.
Claims 15-16 are rejected by virtue of depending on claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1-2, 9-11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pazart et al. (US 2013/0060228) in view of Yodfat et al. (US 2007/0191702) and Gavin et al. (US 2008/0125693).
Regarding claim 1, Pazart discloses 
A method of performing an intravenous drip injection (fig. 5 and pars. 0214-0218), the method comprising: 
a first step of starting dosing an infusion solution (solution within chamber 1010, fig. 5) containing a predetermined component (therapeutic product within the infusion solution, par. 0002) by the intravenous drip injection (fig. 5. Examiner notes: chamber 1010 is configured to hold the infusion solution and then release the infusion solution to the patient in a controlled manner. Therefore, the structure meets the limitation of being a drip injection device) to a dosing recipient (patient B, fig. 5) (Examiner notes: a solution is transferred from container 1003 to chamber 1010 and then delivered to patient B by gravity via tubing 1002 and catheter 101) (see fig. 5 and pars. 0214-0217); 
a second step of extracting a body fluid (304) from the dosing recipient (patient B) being dosed with the infusion solution (see fig. 5 and pars. 0221-0228).

Pazart also discloses a step of using the analysis means (700) to analyze the collected body fluid (304) and the sample of given product (810), and compare them with one another (par. 0121). The information is then transmitted to the flow control means (731) in order to permit or prohibit the flow of the product of the second container (103) (par. 0220) such that the solution from the second container (103) is transferred to chamber (1010) to be mixed with the infusion solution from container (1003) and then is delivered to patient B (see fig. 5).

However, Yodfat teaches a method of performing an injection (see fig. 1) comprising a step of dosing a solution to a patient (via the dispensing apparatus 102), a step of measuring the analyte concentration using the sensing apparatus (104, fig. 1 and par. 0050), and a step of controlling the dispensing apparatus (102) to dispense fluid according to the inputs from the sensing apparatus (via processor-controller apparatus 106) (see fig. 1 and par. 0050).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Pazart’s analysis means 700 such that the analysis means perform a step of measuring the concentration of the therapeutic product/analyte in the collected body fluid, as taught by Yodfat, for the purpose of accurately sensing the analyte levels in the body fluid for better controlling dispensing of the solution (par. 0002 of Yodfat).
Pazart in view of Yodfat is silent about the fourth step of varying the concentration of the predetermined component in the infusion solution, corresponding to the concentration of the predetermined component in the body fluid.
However, Gavin teaches a method of performing an injection (see fig. 1) including delivering first and second solutions to a mixing container wherein the first solution has a first concentration of a solute and the second solution has a second concentrate of the solute, wherein the second concentration of the solute is different than the first concentration of the solute, and wherein the method comprises a step of combining the first and second solutions in the mixing container to form a custom solution to be delivered to a patient (pars. 0003, 0041-0042). Gavin also teaches using custom solution permits treatments to be tailored to the medical conditions of specific patients; and therefore, increases the efficiency of the treatment and improves the comfort level of the patient during and/or after treatment (par. 0042).

Regarding claim 2, Pazart in view of Yodfat and Gavin discloses the method of performing the intravenous drip injection according to claim 1, as set forth above, except for wherein the fourth step includes adding the predetermined component by a predetermined quantity into the infusion solution. 
Pazart only discloses a step of using the analysis means (700) to analyze the collected body fluid (304) and the sample of given product (810), and compare them with one another (par. 0121). The information is then transmitted to the flow control means (731) in order to permit or prohibit the flow of the product of the second perfusion (100) (par. 0220) such that the solution from the second perfusion (100) is transferred to chamber (1010) to be mixed with the infusion solution from container (1003) and then is delivered to patient B (see fig. 5).
However, Gavin teaches a method of performing an injection (see fig. 1) including delivering first and second solutions to a mixing container wherein the first solution has a first concentration of a solute and the second solution has a second concentrate of the solute, wherein the second concentration of the solute is different than the first concentration of the solute, and wherein the method comprises a step of combining the first and second solutions in the mixing container to form a custom solution to be delivered to a patient (pars. 0003, 0041-0042). Gavin also teaches using custom solution permits treatments to be tailored to the 
With the teachings of Gavin, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Pazart’s second container 103 to have a different concentration of therapeutic product such that a predetermined quantity of the solution from the second container 103 is added to the infusion solution in chamber 1010 to vary the concentration of the infusion solution in chamber 1010, for the purpose of providing a custom solution corresponding to the condition of the patient to increase the efficiency of the treatment and improve the comfort level of the patient during and/or after treatment (par. 0042 of Gavin).
Regarding claim 9, Pazart in view of Yodfat and Gavin discloses the method of performing the intravenous drip injection according to claim 1.
Pazart further discloses wherein the body fluid (304) is a blood of the dosing recipient (par. 0130 for the collected blood 304).
Regarding claim 10, Pazart discloses 
An apparatus (fig. 5 and pars. 0214-0218) for performing an intravenous drip injection (fig. 5 and pars. 0214-0218), the apparatus comprising: 
a drip infusion unit (1010. Examiner notes: chamber 1010 is configured to hold a solution and then release the solution to the patient in a controlled manner. Therefore, 1010 meets the limitation of being a drip infusion unit) to dose an infusion solution (solution within 1010, fig. 5) containing a predetermined component (therapeutic product within the infusion solution, par. 0002) by the intravenous drip injection to a dosing recipient (patient B, fig. 5); 
an extraction unit (300, fig. 5 and pars. 0221-0228) to extract a body fluid (304) from the dosing recipient (patient B) being dosed with the infusion solution (solution within 1010); 
a analysis unit (700) to analyze the predetermined component in the extracted body fluid (par. 0121).

Pazart is silent about the analysis unit to measure a concentration of the predetermined component in the extract body fluid and a varying unit to vary the concentration of the predetermined component in the infusion solution, corresponding to the concentration of the predetermined component in the body fluid.
However, Yodfat teaches an apparatus (fig. 1) for performing an injection comprising a dispensing apparatus (102), a sensing apparatus (104), and a processor-controller apparatus (106) wherein the sensing apparatus (104) is configured to measure a concentration of the analyte in the body fluid (fig. 1 and par. 0050).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Pazart’s analysis unit 700 to measure the concentration of the therapeutic product/analyte in the collected body fluid, as taught by Yodfat, for the purpose of accurately sensing the analyte levels in the body fluid for better controlling dispensing of the solution (par. 0002 of Yodfat).
Pazart in view of Yodfat is silent about a varying unit to vary the concentration of the predetermined component in the infusion solution, corresponding to the concentration of the predetermined component in the body fluid.
However, Gavin teaches an apparatus (fig. 1) for performing an injection comprising a first solution (104) and a second solution (106) wherein the first solution has a first concentration of a solute and the second solution has a second concentrate of the solute, wherein the second concentration of the solute is different than the first concentration of the solute, and wherein the 
With the teachings of Gavin, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Pazart’s second container 103 to have a different concentration of therapeutic product such that the concentration of the infusion solution in chamber 1010 is varied upon the mixture of solution from the first container 1003 and the second container 103 when the flow control means 731 responses to the information received from the analysis means 700, for the purpose of providing a custom solution corresponding to the condition of the patient to increase the efficiency of the treatment and improve the comfort level of the patient during and/or after treatment (par. 0042 of Gavin).
Regarding claim 11, Pazart in view of Yodfat and Gavin discloses the apparatus for performing the intravenous drip injection according to claim 10, as set forth above, except for wherein the varying unit adds the predetermined component by a predetermined quantity into the infusion solution.
Pazart only discloses the analysis means (700) to analyze the collected body fluid (304) and the sample of given product (810), and compare them with one another (par. 0121). The information is then transmitted to the flow control means (731) in order to permit or prohibit the flow of the product of the second perfusion (100) (par. 0220) such that the solution from the second perfusion (100) is transferred to chamber (1010) to be mixed with the infusion solution from container (1003) and then is delivered to patient B (see fig. 5).
However, Gavin teaches an apparatus (see fig. 1) including first and second solutions (104/106) wherein the first solution has a first concentration of a solute and the second solution 
With the teachings of Gavin, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Pazart’s second container 103 to have a different concentration of therapeutic product such that a predetermined quantity of the solution from the second container 103 is added to the infusion solution in chamber 1010 to vary the concentration of the infusion solution in chamber 1010, for the purpose of providing a custom solution corresponding to the condition of the patient to increase the efficiency of the treatment and improve the comfort level of the patient during and/or after treatment (par. 0042 of Gavin).
Regarding claim 17, Pazart in view of Yodfat and Gavin discloses the apparatus for performing the intravenous drip injection according to claim 10.
Pazart further discloses wherein the body fluid (304) is a blood of the dosing recipient (par. 0130 for the collected blood 304).

Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pazart et al. (US 2013/0060228) in view of Yodfat et al. (US 2007/0191702) and Gavin et al. (US 2008/0125693) in further view of Riordan et al. (US 5,639,787).
Regarding claim 8, Pazart in view of Yodfat and Gavin discloses the method of performing the intravenous drip injection according to claim 1, as set forth above, except for wherein the predetermined component is ascorbic acid.
Pazart only discloses the method used for administering to the patient a suitable product: a medicament, blood, etc (par. 0002).
However, Riordan teaches a method of performing an intravenous injection (col. 2 line 52 to col. 3 line 1) comprising a step of delivering a solution containing a predetermined component wherein the predetermined component is ascorbic acid (col. 2 line 52 to col. 3 line 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Pazart’s infusion solution to contain ascorbic acid, as taught by Riordan, for the purpose of providing cancer treatment to the patient (col. 2 lines 52-56 of Riordan).
Regarding claim 18, Pazart in view of Yodfat and Gavin discloses the apparatus for performing the intravenous drip injection according to claim 10, as set forth above, except for wherein the predetermined component is ascorbic acid.
Pazart only discloses the apparatus used for administering to the patient a suitable product: a medicament, blood, etc (par. 0002).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Pazart’s infusion solution to contain ascorbic acid, as taught by Riordan, for the purpose of providing cancer treatment to the patient (col. 2 lines 52-56 of Riordan).

Allowable Subject Matter
Claim(s) 3-7 and 12-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the 112(b) rejections as set forth above.
The closest prior art of records are Pazart et al. (US 2013/0060228), Yodfat et al. (US 2007/0191702), Gavin et al. (US 2008/0125693).
Regarding claim 3, the cited prior arts fail to disclose/teach among all the limitation or render obvious a method of performing an intravenous drip injection comprising a fourth step of varying the concentration of the predetermined component in the infusion solution, corresponding to the concentration of the predetermined component in the body fluid, wherein the fourth step includes adding, into the infusion solution, the predetermined component having a quantity determined based on a calibration curve plotted to associate a difference between the concentration of the predetermined component in the body fluid of the dosing recipient and the target concentration thereof with a quantity of the predetermined component to be added into the infusion solution, and based on the measured concentration of the predetermined component in the body fluid, in combination with the total structure and function as claimed. 

Yodfat only discloses the method with a step of using the sensing apparatus (104) to measure the analyte concentration. The processor-controller apparatus (106) receives inputs from the sensing apparatus (104) and after processing the data, control the dispensing apparatus (102) to dispense fluid accordingly (see fig. 1 and par. 0050).
Gavin only discloses the method with a step of mixing the solutions from the first and second bags (104/106). The custom solution is then delivered to the patient (fig. 1, pars. 0003, 0041-0042).
No combination of prior art was found to teach or suggest each and every element of claim 3.
Regarding claim 4, the cited prior arts fail to disclose/teach among all the limitation or render obvious a method of performing an intravenous drip injection comprising a fourth step of varying the concentration of the predetermined component in the infusion solution, corresponding to the concentration of the predetermined component in the body fluid, wherein the fourth step is performed by an injector wherein the injector includes an accumulation unit, a connecting unit, and an injection unit configured to inject the predetermined component accumulated in the accumulation unit into the drip infusion container via the connecting unit by reducing a capacity of the accumulation unit, in combination with the total structure and function as claimed. 

Yodfat only discloses the method with a step of dispensing fluid according to the inputs of the sensing apparatus (104) with a device positioned on the skin of the patient wherein the device comprises an accumulation unit (housing of 102), and a connection unit (108) (see fig. 1 and par. 0050).
Gavin only discloses the method with a step of dispensing a custom fluid to the patient wherein the device comprises an accumulation unit (104/106), a connection unit (112/114), a mixing container (108) and a patient catheter (120) (see fig. 1 and pars. 0003, 0041-0042, 0054).
No combination of prior art was found to teach or suggest each and every element of claim 4.
Regarding claim 5, the cited prior arts fail to disclose/teach among all the limitation or render obvious a method of performing an intravenous drip injection comprising a step of detecting an end of the injection and wherein the second step including extracting the body fluid from the patient at fixed timing after detecting the end of the injection, in combination with the total structure and function as claimed.
Pazart only discloses the method with a step of dosing an infusion solution (solution in chamber 1010) to the patient (fig. 5) and a step of extracting the body fluid (304) from the patient. Pazart also discloses in par. 0222, when collection of a sample of body fluid is necessary, here blood, the sample collection device 400 is incorporated into the fluid circuit of the first perfusion 1000 previously fitted to patient B.
Yodfat only discloses the method with a step of dosing a solution to the patient (fig. 1) and a step of measuring the analyte concentration in the body fluid of the patient (fig. 1 and par. 0050).
Regarding claim 6, the cited prior arts fail to disclose/teach among all the limitation or render obvious a method of performing an intravenous drip injection comprising the second step 
Pazart only discloses when collection of a sample of body fluid is necessary, here blood, the sample collection device (400) is incorporated into the fluid circuit of the first perfusion (1000) previously fitted to patient B (par. 0222). 
	Yodfat only discloses the cannula (108) being used for both delivering a solution and withdrawing the body fluid (see fig. 1 and par. 0050).
No combination of prior art was found to teach or suggest each and every element of claim 6.
Claim 7 is objected by virtue of depending on claim 6.
Regarding claim 12, the cited prior arts fail to disclose/teach among all the limitation or render obvious an apparatus for performing an intravenous drip injection comprising the varying unit configured to add into the infusion solution the predetermined component having a quantity determined based on a calibration curve plotted to associate a difference between the concentration of the predetermined component in the body fluid of the dosing recipient and the target concentration thereof with a quantity of the predetermined component to be added into the infusion solution, and based on the measured concentration of the predetermined component in the body fluid, in combination with the total structure and function as claimed. 
Pazart only discloses the apparatus with the analysis means (700) configured to analyze the collected body fluid (304) and the sample of given product (810), and compare them with one another (par. 0121). The information is then transmitted to the flow control means (731) in order to permit or prohibit the flow of the product of the second container (103) (par. 0220) such that the solution from the second container (103) is transferred to chamber (1010) to be mixed with the infusion solution from container (1003) and then is delivered to patient B (see fig. 5).

Gavin only discloses the apparatus with the first and second bags (104/106) of different concentrations of solutes. The solutions from the first and second bags are then mixed to provide a custom solution configured to be delivered to the patient (see fig. 1, pars. 0003, 0041-0042).
No combination of prior art was found to teach or suggest each and every element of claim 12.
Regarding claim 13, the cited prior arts fail to disclose/teach among all the limitation or render obvious an apparatus for performing an intravenous drip injection comprising the varying unit including an accumulation unit, a connecting unit, and an injection unit configured to inject the predetermined component accumulated in the accumulation unit into the drip infusion container via the connecting unit by reducing a capacity of the accumulation unit, in combination with the total structure and function as claimed. 
Pazart only discloses the apparatus with an accumulation unit (103), and a connecting unit (102) (see fig. 5 and par. 0116). 
Yodfat only discloses the apparatus with an accumulation unit (housing of 102). And a connecting unit (108) (see fig. 1 and par. 0050).
Gavin only discloses the apparatus with an accumulation unit (104/106), a connection unit (112/114), a mixing container (108) and a patient catheter (120) (see fig. 1 and pars. 0003, 0041-0042, 0054).
No combination of prior art was found to teach or suggest each and every element of claim 13.
Regarding claim 14, the cited prior arts fail to disclose/teach among all the limitation or render obvious an apparatus for performing an intravenous drip injection comprising a detection unit to detect an end of the injection and wherein the extraction unit configured to extract the body fluid from the patient at fixed timing after detecting the end of the injection, in combination with the total structure and function as claimed. 
Pazart only discloses the apparatus with an infusion solution (solution in chamber 1010) being delivered to the patient (fig. 5) and the body fluid (304) is extracted from the patient (see fig. 5). Pazart also discloses in par. 0222, when collection of a sample of body fluid is necessary, here blood, the sample collection device 400 is incorporated into the fluid circuit of the first perfusion 1000 previously fitted to patient B.
Yodfat only discloses the apparatus with a dispensing apparatus (102) configured to deliver a solution to the patient through a cannula (108) and then the sensing apparatus (104) configured to measure the analyte concentration of the body fluid of the patient (fig. 1 and par. 0050).
Regarding claim 15, the cited prior arts fail to disclose/teach among all the limitation or render obvious an apparatus for performing an intravenous drip injection comprising a puncture tool wherein the extraction unit extracts the body fluid by puncturing a body of the patient with the puncture tool at the fixed timing after detecting the end of the injection, in combination with the total structure and function as claimed. 
Pazart only discloses when collection of a sample of body fluid is necessary, here blood, the sample collection device (400) is incorporated into the fluid circuit of the first perfusion (1000) previously fitted to patient B (par. 0222). 
Yodfat only discloses the cannula (108) being used for both delivering a solution and withdrawing the body fluid (see fig. 1 and par. 0050).
No combination of prior art was found to teach or suggest each and every element of claim 15.
Claim 16 is objected by virtue of depending on claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG T ULSH/Examiner, Art Unit 3783